Exhibit 10.43

LOGO [g27262img-cdefgh.jpg]

FIRST AMENDMENT TO FIRST AMENDED AND RESTATED

SECURITY AGREEMENT

THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED SECURITY AGREEMENT (herein
called this “Amendment”) made as of the 2nd day of April, 2007 by and between
U.S. HOME SYSTEMS, INC., a Delaware corporation (“Debtor”), and THE FROST
NATIONAL BANK, a national banking association (“Lender”).

W I T N E S S E T H:

WHEREAS, Debtor and Lender have entered into that certain First Amended and
Restated Loan Agreement dated as of February 9, 2006, to be effective for all
purposes as of February 10, 2006 (as from time to time amended, modified or
restated, the “Loan Agreement”) for the purposes and consideration therein
expressed, pursuant to which Lender became obligated to make loans to Debtor as
therein provided; and

WHEREAS, Debtor and Lender have entered into that certain First Amended and
Restated Security Agreement dated as of February 9, 2006, to be effective for
all purposes as of February 10, 2006 (as from time to time amended, modified or
restated, the “Original Security Agreement”) for the purposes and consideration
therein expressed, pursuant to which Debtor pledged and granted to Lender a
continuing security interest in Collateral; and

WHEREAS, Debtor and Lender desire to amend the Original Security Agreement for
the purposes expressed herein;

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and in the Original Security Agreement, in
consideration of the loans which may hereafter be made by Lender to Debtor, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

§ 1.1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Loan Agreement or the Original Security Agreement shall have the same meanings
whenever used in this Amendment.

§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this § 1.2.

“Amendment” means this First Amendment to First Amended and Restated Security
Agreement.

 

1



--------------------------------------------------------------------------------

“Security Agreement” means the Original Security Agreement as amended hereby.

ARTICLE II.

AMENDMENTS TO ORIGINAL SECURITY AGREEMENT

§ 2.1. Indebtedness. Section 1(d) of the Original Security Agreement is hereby
amended to read:

(d) The term “Indebtedness” shall mean (i) all indebtedness, obligations and
liabilities of Obligor to Secured Party of any kind or character, now existing
or hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several, and
regardless of whether such indebtedness, obligations and liabilities may, prior
to their acquisition by Secured Party, be or have been payable to or in favor of
a third party and subsequently acquired by Secured Party (it being contemplated
that Secured Party may make such acquisitions from third parties), including
without limitation all indebtedness, obligations and liabilities of Obligor to
Secured Party now existing or hereafter arising by note, draft, acceptance,
guaranty, endorsement, letter of credit, assignment, purchase, overdraft,
discount, indemnity agreement or otherwise, including, without limitation
(a) that one certain Revolving Promissory Note dated as of April 2, 2007,
executed by Obligor and payable to the order of Secured Party, in the original
principal amount of $6,000,000, which note was executed in renewal and
replacement (but not in extinguishment or novation) of (1) that one certain
Revolving Promissory Note dated as of February 9, 2006, to be effective as of
February 10, 2006, executed by Obligor and payable to the order of Secured
Party, in the original principal amount of $3,000,000, and (2) that one certain
Revolving Promissory Note dated as of February 9, 2006, to be effective as of
February 10, 2006, executed by Obligor and payable to the order of Secured
Party, in the original principal amount of $4,000,000, (b) that one certain Term
Note dated as of February 9, 2006, to be effective as of February 10, 2006,
executed by Obligor and payable to the order of Secured Party, in the original
principal amount of $1,200,000, and (c) that one certain Term Note dated as of
February 9, 2006, to be effective as of February 10, 2006, executed by Obligor
and payable to the order of Secured Party, in the original principal amount of
$875,000; (ii) all accrued but unpaid interest on any of the indebtedness
described in (i) above, (iii) all obligations of Obligor to Secured Party under
any documents evidencing, securing, governing and/or pertaining to all or any
part of the indebtedness described in (i) and (ii) above, (iv) all costs and
expenses incurred by Secured Party in connection with the collection and
administration of all or any part of the indebtedness and obligations described
in (i), (ii) and (iii) above or the protection or preservation of, or
realization upon, the collateral securing all or any part of such indebtedness
and obligations, including without limitation all reasonable attorneys’ fees,
and (v) all renewals, extensions, modifications and rearrangements of the
indebtedness and obligations described in (i), (ii), (iii) and (iv) above.

 

2



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

§ 3.1. Representations and Warranties of Debtor. In order to induce Lender to
enter into this Amendment, Debtor represents and warrants to Lender that:

(a) The representations and warranties contained in Section 4 of the Original
Security Agreement are true and correct at and as of the time of the
effectiveness hereof.

(b) Debtor is duly authorized to execute and deliver this Amendment. Debtor has
duly taken all action necessary to authorize the execution and delivery of this
Amendment.

(c) The execution and delivery by Debtor of this Amendment, the performance by
Debtor of its obligations hereunder and the consummation of the transactions
contemplated hereby do not and will not conflict with any provision of law,
statute, rule or regulation or of the articles of incorporation of Debtor, or of
any material agreement, judgment, license, order or permit applicable to or
binding upon Debtor, or result in the creation of any lien, charge or
encumbrance upon any assets or properties of Debtor. Except for those which have
been duly obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by Debtor of this Amendment or to consummate the
transactions contemplated hereby.

(d) When duly executed and delivered this Amendment will be a legal and binding
instrument and agreement of Debtor, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency and similar laws applying to
creditors’ rights generally and by principles of equity applying to creditors’
rights generally.

ARTICLE IV.

MISCELLANEOUS

§ 4.1. Ratification of Agreements. The Original Security Agreement as hereby
amended is hereby ratified and confirmed in all respects. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein or therein, operate as a waiver of any right, power or remedy of
Lender under the Loan Agreement, the Notes, or any other Loan Document nor
constitute a waiver of any provision of the Loan Agreement, the Notes or any
other Loan Document.

§ 4.2. Survival of Agreements. All representations, warranties, covenants and
agreements of Debtor herein shall survive the execution and delivery of this
Amendment and the performance hereof.

§ 4.3. Loan Documents. This Amendment is a Loan Document, and all provisions in
the Loan Agreement pertaining to Loan Documents apply hereto.

 

3



--------------------------------------------------------------------------------

§ 4.4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.

§ 4.5. Counterparts. This Amendment may be separately executed in counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed shall be deemed to constitute one and the same Amendment.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

U.S. HOME SYSTEMS, INC., a Delaware
corporation By:  

/s/ Robert A. DeFronzo

Name:   Robert A. DeFronzo Title:   CFO THE FROST NATIONAL BANK By:  

/s/ Stephen S. Martin

Name:   Stephen S. Martin Title:   Senior Vice President

 

4